                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 _______________________________________
 DANIEL C. FLINT et.al.,                 :
                                         :
                   Plaintiff,            :
                                         : No. 3:19-cv-00189-FDW-DCK
       v.                                :
                                         :
 ALLY FINANCIAL INC., et.al.,            :
                                         :
                   Defendants.           :
 _______________________________________ :

                          DEFENDANT ALLY FINANCIAL INC.’S
                      REPLY IN SUPPORT OF ITS MOTION TO DISMISS

        Defendant Ally Financial Inc. (“Ally”), by counsel, submits its Reply in Support of its

Motion to Dismiss (“Motion”) against the First Amended Complaint (“Complaint”) filed by

Plaintiff Daniel Flint (“Plaintiff”).

                                           SUMMARY

        Plaintiff’s Complaint fails to state a claim for relief. In his Opposition, Plaintiff raises

misplaced and irrelevant arguments in a futile attempt to remedy his Complaint that should be

dismissed with prejudice.

                                          ARGUMENT

I.      PLAINTIFF’S REPOSSESSION-BASED CLAIMS FAIL

                 A.      Plaintiff’s Breach Of Peace-Based Claims Fail

        Plaintiff contends “the repossession was an illegal ‘breach of peace’ and therefore not

authorized by either the contract or law.” (Resp., p. 2). As Associate Assets Recovery explained

in its Motion to Dismiss, incorporated here, the pleading requirements are not met. (Dkt. No. 32,

pp. 8-10.) Plaintiff argues that because repossession occurred in his apartment complex parking

garage, which requires remote entry, Repossession Defendants must have trespassed and



      Case 3:19-cv-00189-FDW-DCK Document 42 Filed 10/01/19 Page 1 of 7
accordingly breached the peace. The conclusory allegations in Counts 1-5 do not suggest

wrongdoing because repossession on private property, without more, is legally insufficient.

                B.      Plaintiff Fails To Allege Misconduct By Ally

       Plaintiff argues Ally is a party to the Release and that supports his argument that “Ally

engaged in unfair and deceptive business practice[s].” (Resp., p. 3.) Ally is neither a party to the

Release nor is that relevant because the Complaint is clear Ally did not ask Plaintiff to sign the

Release or make any representation to Plaintiff.

       A third-party beneficiary is not a party to a contract as it is neither a promisor or promisee,

but instead receives a direct benefit from the Contract. See LSB Fin. Servs. v. Harrison, 144 N.C.

App. 542, 548, 548 S.E.2d 574, 578 (2001). The Release is on Associates Asset Recovery LLC

letterhead and signed by Plaintiff. Ally received a benefit from the Release, but it did not make or

receive a promise of future performance.

       However, this is irrelevant, because the Complaint shows Ally had no part in requesting or

purportedly requiring the Release. (See Compl. ¶ 18-21 (alleging Repossession Defendants, not

Ally, provided the Release and purportedly required Plaintiff to redeem his vehicle)). Again, Ally

made no representation to Plaintiff; the entire redemption process was between Repossession

Defendants and Plaintiff. (See id.)

                C.      Ally Is Not Liable For Purported Acts Of Repossession Defendants.

       Next, Plaintiff argues the Complaint “clearly indicates that Ally is vicariously liable” based

on the conclusory statements “Ally is ‘vicariously liable’ to Mr. Flint” and “Ally is jointly and

severally liable to Mr. Flint.” (See Resp., p. 4). Plaintiff asserts the Complaint states an agency

relationship because Ally allegedly initiated the repossession and had a contract with Repossession

Defendants. (Id.) These conclusory assertions fail to state a claim as a matter of law.



                                                   2

      Case 3:19-cv-00189-FDW-DCK Document 42 Filed 10/01/19 Page 2 of 7
       As explained in Ally’s Memorandum, “the critical element of an agency relationship is the

right of control[.]” See Coastal Plains Utils., Inc. v. New Hanover Cty., 166 N.C. App. 333, 344,

601 S.E.2d 915, 923 (2004) (citation omitted). This element is absent from the Complaint. The

Complaint fails to mention an agency relationship or allege any facts in support. The Complaint

does not even suggest Ally had the right to control the work of Repossession Defendants; therefore,

the claim should be dismissed.

                D.      Ally Did Not Delegate Any Legal Duty.

       Plaintiff argues the duty to repossess in a peaceful manner is nondelegable so Ally is liable

for Repossession Defendants’ breach of the peace. But Plaintiff’s repossession-based class claims

(Counts 6-14) arise from his assertion that he was wrongfully required to sign the Release to

redeem his vehicle. These allegations do not impugn “peaceful” repossession, thus “delegation”

is irrelevant. These claims should be dismissed.

II.    PLAINTIFF’S CLAIMS BASED ON ALLY’S PURPORTED CONDUCT FAIL

       A.      Plaintiff’s FDCPA Count Fails

       Attempting to salvage the defective Fair Debt Collection Practices Act (“FDCPA”) claims,

Plaintiff argues that though Ally is not a debt collector as a matter of law under the “general”

definition of a debt collector, Ally is a debt collector because it uses a name other than its own to

collect debts. (Resp., p. 7.) Plaintiff contends that by utilizing Repossession Defendants to

complete the contractually authorized repossession, Ally used Repossession Defendants’ names to

collect a debt, meeting the FDCPA’s definition of a debt collector. (Id.)

       Notably, Plaintiff cites no case for this assertion. Further, repossession is not an attempt

to collect a debt under the FDCPA; therefore, Ally did not use Repossession Defendants to attempt

to collect a debt. See, e.g., Tucker v. Raw Recovery, 4:97CV00346, 1998 U.S. Dist. LEXIS 20162,

at *10 (M.D.N.C. Oct. 28, 1998) (“Since Defendants were not acting to collect any ‘money’ from

                                                 3

      Case 3:19-cv-00189-FDW-DCK Document 42 Filed 10/01/19 Page 3 of 7
the [plaintiffs], this Court finds that they were not directly engaged in debt collection.”); Pflueger

v. Auto Fin. Grp., Inc., Case No.: CV-97-9499 CAS (CTx), 1999 U.S. Dist. LEXIS 16701, at *10

(C.D. Cal. Apr. 26, 1999) (“Other district court cases interpreting the language of this section have

concluded that the term ‘debt collector’ does not apply to repossession companies.”). Thus,

Plaintiff’s FDCPA claims fail as a matter of law.

       B.      Plaintiff’s Conclusory Allegations About Phone Calls And Fees Fail

       Plaintiff argues he “is not required to plead facts that constitute a prima facie case in order

to survive a motion to dismiss” and must only “give fair notice of what the claim is and the grounds

upon which it rests.” (Resp., p. 8). However, the case Plaintiff cites does not support him. See

Anderson v. U.S. Life Ins. Co., No. 3:13-cv-00489-MOC, 2014 U.S. Dist. LEXIS 142596, at *13

(W.D.N.C. Oct. 6, 2014) (“[D]efendants are also entitled to judgment on plaintiff’s claim of breach

of contract as plaintiff fails to state plausible facts that could support such a claim.”). The pleading

and dismissal standards are provided in Ally’s Memorandum and are well known by this Court.

       Here, Plaintiff alleged no plausible facts that support his claims. Plaintiff argues that his

conclusory allegation in Paragraph 83 of the Complaint “alone is enough to satisfy the

requirements.” (Resp., p. 8). However, these are mere legal conclusions devoid of facts, and the

claims should be dismissed.

       C.      Plaintiff’s Conclusory Conspiracy Claim Fails

       Plaintiff argues the Release plus the “benefit of imagination” is enough to set forth a

plausible claim for relief regarding a conspiracy between the Defendants. (Resp., p. 9.) Ally is not

a party to the Release. The Release is merely evidence of a business relationship between

Defendants, not of a conspiracy. Plaintiff alleged no facts to suggest anything else, and Count 15

should be dismissed.



                                                   4

      Case 3:19-cv-00189-FDW-DCK Document 42 Filed 10/01/19 Page 4 of 7
III.    THE RELEASE IS ENFORCEABLE

        Plaintiff argues the Release is void and unenforceable because it is unconscionable, was

signed under duress, and lacks consideration. (Resp., p.10.) Plaintiff is incorrect.

        First, Plaintiff correctly states the standard for unconscionability, requiring both procedural

and substantive unconscionability. Accepting Plaintiff’s allegations as true, Plaintiff has not stated

a claim for substantive unconscionability. See Johnson v. Johnson, 817 S.E.2d 466, 473 (N.C. Ct.

App. 2018) (“[S]ubstantive unconscionability involves the harsh, oppressive, and one-sided terms

of a contract, i.e. inequality of the bargain.”). Despite Plaintiff asserting he received “literally zero

benefit from signing the Release,” Plaintiff admits he received his vehicle and personal property,

admits they were returned without any damage, and admits receiving a report documenting the

condition of his property.

        Second, Plaintiff’s duress of goods claim fails because Repossession Defendants were in

rightful possession of Plaintiff’s vehicle. Duress of goods is “when one is obliged to submit to an

illegal exaction in order to obtain possession of his goods and chattels from one who has

wrongfully taken them into possession.” Adder v. Holman & Moody, Inc., 219 S.E.2d 190, 194

(1975) (emphasis added). Here, it is undisputed that repossession was authorized by the contract.

Further, nowhere on the document did Plaintiff, a trained lawyer, indicate that he was signing

under duress.

        Third, Plaintiff argues the Release was not supported by consideration. But return of the

vehicle and personal property, without damage, and a documented condition report are all benefits

to Plaintiff for signing the Release. See Burton v. Williams, 689 S.E.2d 174, 178 (2010) (“[A]ny

benefit, right, or interest bestowed upon the promisor, or any forbearance, detriment, or loss

undertaken by the promisee, is sufficient consideration to support a contract.”).



                                                   5

       Case 3:19-cv-00189-FDW-DCK Document 42 Filed 10/01/19 Page 5 of 7
                                        CONCLUSION

       Ally Financial Inc. respectfully requests that the Court grant its Motion to Dismiss

Plaintiff’s Complaint with prejudice.

                                WORD COUNT CERTIFICATION

       Pursuant to this Court’s Initial Scheduling Order, the undersigned hereby certifies that the

word count for this Reply in Support, not including the caption, signature block, and this

certification is 1,395 words.


Dated: October 1, 2019                               Respectfully submitted,

                                                     ALLY FINANCIAL INC.

                                                     By: s/ Keaton C. Stoneking
                                                     Keaton C. Stoneking
                                                     North Carolina Bar No. 53627
                                                     TROUTMAN SANDERS LLP
                                                     301 S. College Street, 34th Floor
                                                     Charlotte, NC 28202
                                                     Tel: (704) 998-4088
                                                     E-mail: Keaton.stoneking@troutman.com
                                                     Counsel for Defendant Ally Financial Inc.




                                                6

      Case 3:19-cv-00189-FDW-DCK Document 42 Filed 10/01/19 Page 6 of 7
                                 CERTIFICATE OF SERVICE

           The undersigned hereby certifies in addition to electronically filing the foregoing

Defendant Ally Financial Inc.’s Reply in Support of its Motion to Dismiss, on October 1, 2019,

which causes a copy to be sent to all counsel of record, a true and correct copy was also served on

counsel for Plaintiff’s California counsel, by electronic mail, upon information and belief that

Plaintiff was recently incarcerated in California.



             Counsel for Plaintiff in California Criminal Case No. 2:17-cr-00697-SJO
                                         Gregory Nicolaysen
                                  27240 Turnberry Lane, Suite 200
                                         Valencia, CA 91355
                                      Telephone: (818) 970-7247
                                       gregnicolaysen@aol.com


                                                     s/ Keaton C. Stoneking
                                                     Keaton C. Stoneking

40225374




                                                 7

       Case 3:19-cv-00189-FDW-DCK Document 42 Filed 10/01/19 Page 7 of 7
